         Case 5:21-cr-00021-R Document 32 Filed 02/18/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE

                    WESTERN DISTRICT OE OKLAHOMA
                                                                            FILED
                                                                              FFfl I 8 2021
                                                                        CARMELITA
                                                                               TA REEDER SHINN,
                                                                                         SI     CLERK
UNITED STATES OF AMERICA,
                                                                     as. DIST. COL^T^^^pSTERN DIST, OKLA.

                   Plaintiff,
                                                    ry        'A

            -vs-                              No.
                                                                        n?

JAMIE SCOTT WILSON,                           Violation:    21 U.S.C. § 846
ULYSSA MARIE FAHS,
TAYLOR MCKALE THOMASON,
MARY ELIZABETH SANCHEZ,and
KADE LARUE RICE,

                   Defendants.


                                  INDICTMENT


The Federal Grand Jury charges:

                                     COUNT 1
              (Conspiracy to Possess with Intent to Distribute and to
                           Distribute Methamphetamine)

      From on or about November 12,2020, and continuing thereafter through on or about

November 16, 2020, in the Western District of Oklahoma and elsewhere.

                                JAMIE SCOTT WILSON,
                                ULYSSA MARIE FAHS,
                                TAYLOR MCKALE THOMASON,
                                MARY ELIZABETH SANCHEZ,and
                                KADE LARUE RICE

knowingly and intentionally conspired, combined, confederated, and agreed with others,

both known and unknown to the Grand Jury, to interdependently possess with intent to

distribute and to distribute 500 grams or more of a mixture or substance containing a
             Case 5:21-cr-00021-R Document 32 Filed 02/18/21 Page 2 of 2



detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(1).

      All in violation of Title 21, United States Code, Section 846, the penalty for which

is found at Title 21, United States Code, Section 841(b)(1)(A).

                                             A TRUE BILL:




                                             FORLPLRSON OF THE GRAND JURY



TIMOTHY J. DOWNING
United States Attorney




MATTHEW P. ANDERSON
Assistant United States Attorney
